UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7625


AKEEM JAMAL EDWARDS,

                     Petitioner - Appellant,

              v.

WARDEN HUTCHINSON, FCI Edgefield,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Donald C. Coggins, Jr., District Judge. (9:21-cv-01113-DCC)


Submitted: March 29, 2022                                           Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Akeem Jamal Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Akeem Jamal Edwards, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief

be denied and advised Edwards that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Edwards received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)); see also Massey v. Ojaniit, 759 F.3d 343, 352 (4th Cir. 2014) (stating that failure

to file specific objections is not cured by district court’s de novo review). Accordingly, we

affirm the judgment of the district court.



                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3